I regret that Stucki, after being importuned to rebuild the home inhabited by Ellis and thus who actually created the homestead at least in part should be unable to exact payment for the labor and materials used. I have some doubt *Page 495 
as to the soundness of that part of Volker-Scowcroft Lumber Co.
v. Vance, 32 Utah 74, 88 P. 896, 125 Am. St. Rep. 828, which held that Section 1156, Rev. St. 1898, providing for a mechanic's lien on homesteads was unconstitutional. But there is evidently authority for such holding and it has long been the law of this state. I have no inclination to add a dissenting opinion. But I desire to express a vigorous conviction that justice would be better served if a materialman or mechanic would be given recourse to the homes that he helped create even though they were homesteads. It happens in this case that Tarbet innocently parted with his money to purchase the home for his family so we have the hard case where one of two innocent purchasers must lose. And since the law has been that no mechanic's or materialman's lien may constitutionally be placed on a homestead, we may console ourselves in this case with the knowledge that both builder and purchaser acted in view of the law as it existed and that under such situation, the builder is the one who should lose. *Page 496